DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 7/19/21  Claim(s) 1, 4, 10, and 13 has/have been amended and applicant states support can be found at instant specification [0049, 0061].  Therefore, Claims 1-18 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 7/19/21, with respect to rejections under 35 USC 101 for claim(s) 1-8 and 10-17 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 5-8.
The Examiner respectfully disagrees because the invention which is the claims in combination is directed to the abstract idea of interrupability analysis and notification.  The claims are a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as the interrupability analysis is for a worker and thus at a minimum a business relation.
Applicant is relying on 2106.05(d) “well understood, routine, and conventional” however Examiner is relying on 2106.05(f) “apply it.”  Examiner relied on “apply it” because of item (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process of 2106.05(f).
The current claims merely state data is generated, then analyzed, to provide an assessment which is merely using a computer to perform an action and thus not a practical application.  Applicant is correct that a more specific explanation of the analysis would likely overcome the current 101 rejection based on being a practical application however that is currently not presented.
Furthermore, claims 9 and 18 do not have a 101 rejection applied.  Removal of the 101 rejection for claims 1-8 and 10-17 can be obtained with the inclusion of claims 9 and 18.

Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 7/19/21, with respect to rejections under 35 USC 103 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-12.
The Examiner respectfully disagrees because regarding claim 4 arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim 4 arguments, Flickinger is not cited for the amended language in claim 1, nor all of claim 4, nor “teaching using heuristic weights to generate the interruptibility status of the worker.”  Flickinger is cited for assign heuristic weights to the data prior to an algorithm using the activity data and applicant’s arguments do not address the actual citation and instead are only directed to items Flickinger is not cited for.
Flickinger teaches the limitations in question. Flickinger teaches heuristic weights [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0029] feedback adjusted (heuristic) weights of received data are used in an algorithm (thus 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 10, as drafted, is/are a process (claim(s) 10 recites a series of steps) and system (claim(s) 1 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to interrupability analysis and notification.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: an activity tracker to generate a live data stream including activity data received from one or more sensors associated with a worker;
a status analyzer to repeatedly generate an interruptibility status of the worker as a function of the activity data in the live data stream over a recent time and of heuristic weights determined as a function of a job type of the worker; and
a status manager to cause one of a plurality of status indicators to be displayed, the displayed status indicator corresponding to the current interruptibility status of the worker.
Claim 10: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include a computing device (claim(s) 1) and lighting device (claim(s) 9 and 18).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0037-0041]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
With the exception of claims 9 and 18 none of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.  However claims 9 and 18 controls the functioning of a light based on the analysis of claims 1 and 10 and is therefore improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a).
Claim(s) 2-8 and 11-17 further define the abstract idea of claim(s) 1 and 10 with a) additional steps to assign heuristic weights and/or b) further define repeatedly generate interrupibility status, thresholds, sensors, the interrupibility status, and cause one of a plurality of status indicators to be displayed.  These claim(s) do not recite additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-3, 6-8, 10-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto et al. (US 2018/0349828 A1) in view of Queva et al. (US 2019/0280993 A1) and Romagnino (US 2014/0095627 A1).

Regarding claim 1 and 10 (currently amended), Stelmar Netto teaches a computing device comprising:
an activity tracker to generate a data stream including activity data received from one or more sensors associated with a worker [see at least Fig. 3 and [0019-0020] step 302 the system recognizes a task is occuring, 304 the system logs the task as an event, 306 the system records sensor data associated with the task];
a status analyzer to repeatedly generate an interruptibility status of the worker as a function of the activity data in the data stream over a recent time period [see at least [0014] determine if user should or should not be interrupted; Fig. 3 and [0021, 0023] specifics on interruption determination a) step 310 the current task (thus recent time ; and
a status manager to cause one of a plurality of status indicators to be displayed, the displayed status indicator corresponding to the current interruptibility status of the worker [see at least [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status, etc].

Stelmar Netto [0019, 0023] teaches a data stream and implies live data stream when discussing continue monitoring.  However Stelmar Netto doesn’t/don’t explicitly teach but Queva discloses a live data stream [see at least [0072] for collecting and analyzing data on an ongoing basis such that findings of analysis presented in real time; [0071] where the analysis is availability and willingness to be interrupted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto with Queva to include the limitation(s) above as disclosed by Queva.  Doing so would further define when a user is not available to interrupted such as “an availability status which not only accounts for a user's current health but also accounts for how busy and/or stressed the user may be due to his/her collaboration activities” which “protect a user's health or well-being from 

Stelmar Netto in view of Queva [0019, 0023] teaches interrupibility status over a live stream however Stelmar Netto in view of Queva doesn’t/don’t explicitly teach but Romagnino discloses a status analyzer to repeatedly generate an interruptibility status of the worker as a function of heuristic weights determined as a function of a job type of the worker [see at least abstract and [0031, 0038-0039] ways to determine availability of a worker, where availability is presence and likelihood of a timely response; [0044] determine availability of a worker (citation says first party) for a subset of other workers (citation says second party) based on the worker’s job type (the worker and subset of other workers are in the same workgroup); [0045, 0047] determining can be learning based on various patterns to apply (feedback adjusted) weighting of factors; [0037] further define relationship between first and second party].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stelmar Netto in view of Queva with Romagnino to include the limitation(s) above as disclosed by Romagnino.  Doing so would further define Stelmar Netto in view of Queva’s (Stelmar Netto [0002] ) availability to include likelihood of a timely response which is helpful in further defining Stelmar Netto in view of Queva’s periods that are less intrusive or much more damaging or distracting [see at least Romagnino [0036] ].

Regarding claim 2 and 11, modified Stelmar Netto teaches the computing device of claim 1, wherein to repeatedly generate the interruptibility status comprises the activity data in the live data stream over the recent time period (a status analyzer to repeatedly generate an interruptibility status of the worker as a function of the activity data in the data stream over a recent time period)
and Stelmar Netto teaches comprises to iteratively sum the activity data in the data stream over the recent time period and to compare each sum to one or more thresholds [see at least [0021-0022] for step 308 the system identifies a complex task by the number of actions to reach a certain node (sum) or time taken, where a complex task is the threshold; [0023] generate interrupibility based on both a comparison of sum activity data to a threshold and an outlier determination by a) step 310 determine if current task is complex by comparing current task to complex data standard (standard determined in step 308 via summation) thus the current task summation is compared to standard (a threshold), b) step 312 where outlier data is evaluated for being an outlier thus can be a comparison to a threshold based on numerous methods of evaluation (and the method used in step 308 is based on outliers), c) step 314 a determination based on there being an outlier in step 312, and d) a different determination based on the task not being complex or there not being an outlier per steps 310 or 312].

Regarding claim 3 and 12, modified Stelmar Netto teaches the computing device of claim 2 as well as live data stream
and Stelmar Netto teaches wherein the one or more thresholds are set as a function of the activity data in the data stream over a historical time period, the historical time period being longer than the recent time period [see at least [0021-0022] for step 308 the system identifies a complex task by the number of actions to reach a certain node (sum) or time taken, where a complex task is the threshold; [0010] the complex steps are determined (which is step 308) from logs of daily events thus the log can be longer than current event; [0023] generate interrupibility based on both a comparison of sum activity data to a threshold and an outlier determination by a) step 310 determine if current task is complex by comparing current task to complex data standard (standard determined in step 308 via summation) thus the current task summation is compared to standard (a threshold) ].

Regarding claim 6 and 15, modified Stelmar Netto teaches the computing device of claim 1,
and Stelmar Netto teaches wherein the one or more sensors comprise at least one of a computer input device, a computer software monitor, a telephone, and a fitness tracker [see at least [0013] for multiple sensors, where sensors are input devices].

Regarding claim 7 and 16, modified Stelmar Netto teaches the computing device of claim 1, wherein the interruptibility status of the worker represents one of an available status, a busy status, a do-not-disturb status, and an away status [see at least Stelmar Netto [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status to “Do not disturb,”, etc].

Regarding claim 8 and 17, modified Stelmar Netto teaches the computing device of claim 1, wherein to cause one of a plurality of status indicators to be displayed comprises to transmit the interruptibility status of the worker to an instant messaging client [see at least Stelmar Netto [0018] interruption permission notifier 210 activating indicators 116 which broadcast user status; [0023] as noted in step 314, activating is displaying such as turning on a light, changing an instant message status to “Do not disturb,”, etc].

Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto in view of Queva and Romagnino as applied to claim(s) 1 and 10 above and further in view of Flickinger (US 2018/0132776 A1).

Regarding claim 4 and 13 (currently amended), modified Stelmar Netto teaches the computing device of claim 2, wherein to repeatedly generate the interruptibility status as well as iteratively summing the activity data in the live data stream over the recent time period.

Modified Stelmar Netto doesn’t/don’t explicitly teach but Flickinger discloses assign the heuristic weights to the data prior to an algorithm using the activity data [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0029] feedback adjusted (heuristic) weights of received data are used in an algorithm (thus prior to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Flickinger to include the limitation(s) above as disclosed by Flickinger.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0010] ) stressful situation (which yields avoiding interrupting a person) to include a list of other emotions and this helps the user to deal with their emotions [see at least Flickinger [0006, 0008] ].

Regarding claim 5 and 14, modified Stelmar Netto teaches the computing device of claim 1 
and Stelmar Netto teaches wherein to repeatedly generate the interruptibility status comprises to iteratively evaluate whether the activity data in the live data stream over the recent time period represents a designation [see at least [0014] determine if user should or should not be interrupted; Fig. 3 and [0021, 0023] specifics on interruption determination a) step 310 the current task (thus recent time period) is analyzed to determine if it is complex by comparing it to complex task identified in step 308 (see [0021] for step 308), b) step 312 determine if the complex designation of step 310 is an outlier, c) step 314, when the task is determined to be an outlier, determine the user should not be interrupted, and d) when task is either determined not be complex at 310 or the task is determined to not be an outlier at 312, continue to monitor user actions].

evaluate whether the data represents sustained activity.  However Flickinger discloses evaluate whether the data represents sustained activity [see at least [0010] data includes “physiological parameters; physical actions, verbal outputs both written or spoken, muscle tension, facial expression and sounds”; [0027] real time detection and analysis of data to determine user’s emotional state; [0089] physical activity is sporting activity which includes pace of activity; Fig. 8 items 815 and 825 and [0090-0091] where sporting activity includes real time physiological and other athlete data represented as raw sensor data of a performance which (as noted in Fig. 8 items 815 and 825) evaluates whether a user is engaged in sustained physical activity that meets a metric such as SPEED, AVE SPEED, and COACH: ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Flickinger to include the limitation(s) above as disclosed by Flickinger.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0010] ) stressful situation (which yields avoiding interrupting a person) to include a list of other emotions and this helps the user to deal with their emotions [see at least Flickinger [0006, 0008] ].

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stelmar Netto in view of Queva and Romagnino as applied to claim(s) 1 and 10 above and further in view of Haraguchi (US S 2018/0232717 A1).

Regarding claim 9 and 18, modified Stelmar Netto teaches the computing device of claim 1 and
Stelmar Netto teaches further comprising a lighting device to be positioned within a workspace of the worker and to display one lighting pattern corresponding to the current interruptibility status of the worker [see at least Fig. 1 and [0013-0014] teaches a workspace (collaborative instrument 104) with a light (indicator 116), where the light indicates at least one interruptibility status of the worker].

Modified Stelmar Netto doesn’t/don’t explicitly teach but Haraguchi discloses a lighting device to display one of a plurality of lighting patterns corresponding to the current interruptibility status of the worker [see at Fig. 1 (and any related text) and [0023] a workspace for the clerk (worker) is the checkout apparatus; Fig. 3 (and any related text) and [0038] a workspace (checkout apparatus 3) with a light 22a within the workspace, where the light displays colors in a pattern to display status of clerk and thus the clerk’s interruptibility status; [0095] the colors are not limited thus a plurality of lighting patterns].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Stelmar Netto with Haraguchi to include the limitation(s) above as disclosed by Haraguchi.  Doing so would further define modified Stelmar Netto’s (Stelmar Netto [0013-0014] ) collaborative space 104 to include a checkout apparatus and the interrupter indicators 116 to include a light which .


Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624